Oo eS JN DH A Fe WY NH eK

NM NO BR KN DD DO DR RR Re ee
nN Uv BP W NYO KY OD ODO WOH DH vA F&F W NY YH OS

THE HONORABLE BRIAN A. TSUCHIDA

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, No. CR19-126-RSL
Plaintiff, )
) ORDER GRANTING
Vv. ) MOTION TO MODIFY CONDITIONS
) OF PRETRIAL SUPERVISION
TODD PETERMAN-DISHION,
Defendant. )
)

 

 

 

THE COURT has considered Todd Peterman-Dishion’s motion to modify the
conditions of his pretrial supervision and all the records in this case.

IT IS NOW ORDERED that Mr. Peterman-Dishion be allowed to travel to
George, Washington solely for the purpose of work from 05:00 AM on Saturday,
October 5, 2019 and Sunday, October 6, 2019 at 12:00 PM. Mr. Peterman-Dishion
shall appear for a status hearing on Monday 10/7/2019 at 1:30 PM in Courtroom 12A.

DONE this bis of October 2019.

BRIAN A/TSUCHIDA
UNITED STATES MAGISTRATE JUDGE

FEDERAL PUBLIC DEFENDER
ORDER TO MODIFY CONDITIONS OF 1601 Fifth Avenue, Suite 700

PRETRIAL SUPERVISION Seattle, Washington 98101
(Todd Peterman-Dishion, CR19-126-RSL) - 1 (206) 553-1100

 
